DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 9/16/2020.

Election/Restrictions
Newly submitted claims 24-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
	The claims 17-19 and newly submitted claims 22-23 are drawn to Figs. 44A-44E such that after removing portions of the conductive layer so that one or more conductive traces are formed upon the insulative layer, electrically connecting one or more pads on the flex circuit directly to one or more corresponding pads associated with the one or more conductive traces.
	However, the newly submitted claims 24-26 are drawn to Figs. 42A-42B such that after removing portions of the conductive layer so that one or more conductive traces are formed upon the first insulative layer, disposing a second insulative layer on the one or more conductive traces such that the one or more conductive traces are insulated from one another; and selectively removing portions of the second insulative layer such that the one or more conductive traces form connecting pads at both distal and corresponding proximal ends of the one or more conductive traces along the guidewire assembly.
	Since applicant has received an action on the merits for the originally presented invention, such as claims 17-19 and newly submitted claims 22-23, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24-26 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tenerz et al. (US PAT. 6,106,486).
	Tenerz et al. teach a process of making a guidewire assembly, comprising: providing a guidewire core (54); disposing an insulative layer (56,58,60) upon a surface of the guidewire core and a conductive layer (57, 59) upon a surface of the insulative layer as shown in Fig. 3; removing (equivalent exposing) portions of the conductive layer such that one or more conductive traces (72, 74) are formed upon the insulative layer as shown in Fig. 4; and electrically connecting one or more pads on the flex circuit (110) directly to one or more corresponding pads associated with the one or more conductive traces as shown in Fig. 6 (see also col. 4, line 12 to col. 5, line 8 and col. 6, lines 33-43).
	Re. claim 18: A pressure sensor assembly (26) is attached along a portion of the guidewire core as shown in Fig. 6.
	Re. claim 19: The flex circuit is electrically connected from the pressure sensor assembly to the one or more conductive traces as shown in Fig. 6.

Allowable Subject Matter
Claims 22 and 23 are allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 17-19 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D KIM/Primary Examiner, Art Unit 3729